Exhibit 10.30

 

EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED AGREEMENT by and between Hilton Hotels Corporation, a
Delaware corporation (the “Company”), and Stephen F. Bollenbach (the
“Executive”), dated November 11, 2004, as amended on January 27, 2005, but
effective as of January 1, 2005, except as specifically provided otherwise
herein.

 

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of March 9, 2000 (the “Employment Agreement”);

 

WHEREAS, the Executive and the Company also entered into a letter agreement
dated May 23, 2002, pursuant to which the Executive was to provide consulting
services (the “Consultancy”) to the Company following his retirement at the end
of the term of the Employment Agreement (the “Consulting Agreement”);

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to continue to
employ the Executive as  Chief Executive Officer beyond the expiration of the
Employment Agreement and to delay the commencement of the Consultancy, and the
Executive desires to continue to serve as Chief Executive Officer and thereafter
provide services as a consultant, all on the terms and conditions set forth
below;

 

WHEREAS, the Board desires to amend the Employment Agreement to set forth the
Executive’s compensation during the new term of employment, to incorporate the
terms of the Consultancy into this Employment Agreement and to permit the
Executive to diversify his stock holdings in the Company in light of his
expected retirement from the Company on the Retirement Date (as hereinafter
defined);

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, IT IS HEREBY AGREED THAT THE EMPLOYMENT AGREEMENT SHALL BE
AMENDED AND RESTATED, EFFECTIVE AS OF JANUARY 1, 2005, TO READ AS FOLLOWS:

 

1.                                       Employment and Consulting Periods.

 

(a)                                  The Company shall continue to employ the
Executive, and the Executive shall serve the Company, on the terms and
conditions set forth in this Employment Agreement, for the period (the
“Employment Period”) beginning on January 1, 2005 (the “Commencement Date”) and
ending on December 31, 2007, unless sooner terminated pursuant to Section 4
below (the “Term”).  Upon the expiration of the Term, and subject to
subparagraph (b) below, the Executive shall retire and the Executive’s
employment by the Company shall not be further extended.  The Executive’s
“Retirement Date” will be December 31, 2007 for purposes of the Company’s
benefit plans and programs and the supplemental retirement benefit provided in
Section 3(i) below.

 

(b)                                 Upon the termination of the Executive’s
employment, the Consultancy will commence and the Company will engage the
Executive as a consultant to the Executive’s successor and the Board through the
day before the fifth anniversary of the date of such termination of employment
(the “Consulting Period”).  Notwithstanding the foregoing, the Consulting Period
will end, and the Company shall have no further obligation to make any payments
to the Executive under subsection 3(k), in the event that the Executive shall
materially breach his obligations to the Company under Section 8 below.

 

2

--------------------------------------------------------------------------------


 

2.                                       Position and Duties.

 

(a)                                  During the Employment Period, the Executive
shall continue to be employed as the Chief Executive Officer of the Company and,
when applicable, the Company shall cause the Executive to be reelected as a
member of the Board.  In his executive capacity, the Executive shall report to
the Board.  During the Employment Period, the Executive shall have authority to
make all executive decisions, plan the strategic direction of the Company, and
hire, promote and terminate the employment of all personnel, subject to the
direction of the Board.  During the Employment Period, the Executive shall have
such reasonable and customary powers as are generally associated with the
position of Chief Executive Officer, including, without limitation, authority to
expend capital resources of the Company and shall have, subject to the direction
of the Board, authority to fill all management positions.

 

(b)                                 During the Consulting Period, the Executive
will perform such consulting services as may reasonably be requested of the
Executive by the new CEO or the Board but such services will not be in excess of
20 hours per month and will be designed so as not to interfere with any other
business obligations of the Executive.

 

(c)                                  If, during the Employment Period, Barron
Hilton shall cease to serve as Chairman of the Board for any reason, the Company
shall cause the Executive thereupon to be elected as Chairman of the Board in
addition to the position of Chief Executive Officer and shall, as Chairman,
report directly to the Board.

 

(d)                                 During the Employment Period, and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive shall devote principal attention and time during normal business hours
to the business and affairs of the Company and, to the extent

 

3

--------------------------------------------------------------------------------


 

necessary to discharge the responsibilities assigned to the Executive under this
Employment Agreement, use the Executive’s reasonable best efforts to carry out
such responsibilities faithfully and efficiently.  Notwithstanding the
foregoing, nothing in this Employment Agreement shall be construed to limit the
ability of the Executive from providing services to the entity which holds the
Company’s former gaming operations.  It shall not be considered a violation of
the foregoing for the Executive to (A) serve on corporate, civic or charitable
boards or committees (excluding those which would create a conflict of
interest), (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (C) manage personal investments, so long as such
activities do not materially interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Employment Agreement.

 

(e)                                  The Executive’s services shall be performed
primarily at the Company’s Headquarters in Beverly Hills, California.

 

3.                                       Compensation.

 

(a)                                  Base Salary.  During the Employment Period,
the Executive shall receive an annual base salary (“Annual Base Salary”) of
$1,000,000, payable in accordance with the regular payroll practices of the
Company.

 

(b)                                 Bonuses.

 

(1)                                  Signing Bonus.  In consideration for the
Executive’s agreement to enter into this amended and restated Employment
Agreement, the Company shall establish a book entry account to which it shall
credit as of January 2, 2005 a one-time non-recurring signing bonus of $193,194.

 

(2)                                  Annual Bonus.  In addition to the Annual
Base Salary, the

 

4

--------------------------------------------------------------------------------


 

Executive shall be eligible to earn, for each fiscal year ending during the
Employment Period, an annual bonus (the “Annual Bonus”), pursuant to the
Company’s annual incentive plan, with a target equal to 100% of Annual Base
Salary and a maximum of 200% of Annual Base Salary.

 

(3)                                  Special Bonus.  In consideration for the
Executive’s agreement to terminate the $10.0 million life insurance arrangement
set forth in subsection 3(j) of the Employment Agreement prior to this amendment
and restatement, and to release the Company of its obligations to make the
annual premium contributions to the Supplemental Policy, as defined therein, the
Executive shall be entitled, on the first business day in January in each
calendar year, beginning with 2005 and through and including 2009, to receive
from the Company a special annual bonus of $137,830, regardless of whether the
Executive is then still employed by, or providing consulting services to, the
Company.  If the Executive is still an employee of the Company on, or was an
employee at any time within six months prior to, the date such bonus is due,
such amount shall be credited to a book entry account to be established by the
Company.  If the Executive has not been an employee of the Company on any date
that is six months prior to the date such bonus is due, the Company shall pay
such amount directly to the Executive within a reasonable period (but not later
than 10 business days) after it is due.

 

(4)                                  Section 162(m) Deferrals.  That portion of
any bonus to be paid to the Executive during any taxable year of the Company
which, when added to any otherwise deductible compensation and benefits paid or
provided to the Executive by the Company during such taxable year, would not be
deductible by the Company in the taxable year such bonus is to be paid or
accrued because of the applicable limitations under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), shall be deferred
annually and paid to the Executive, in a lump sum, on first

 

5

--------------------------------------------------------------------------------


 

date (the “Deferral Date”) which is after (i) the last day of the Company’s
taxable year in which the Executive ceases to be a “covered employee,” within
the meaning of Section 162(m)(3) of the Code, and (ii) the date which is six
months and one day after the date on which the Executive’s employment terminated
(except that this subclause (ii) shall not apply if the Executive’s employment
with the Company terminates due to his death or “disability,” as defined in
Section 409A of the Code).

 

(5)                                  Earnings on Deferrals.  Except as otherwise
provided below, any amounts of bonus deferred or amounts credited to a book
entry account, as provided above, shall be credited, from the date it would
otherwise have been paid to the date the deferred amounts are paid, with
interest at a floating rate equal to the rate which Morgan Guaranty announces
from time to time as its prime lending rate, as in effect from time to time,
compounded quarterly, and such accrued interest shall be paid to the Executive
on the Deferral Date (said deferred bonus and credited amounts plus interest
collectively referred to as the “Deferred Compensation”).  Notwithstanding the
foregoing, the Executive may elect, prior to the end of each calendar year for
which a bonus is deferred, to have all or any portion of the Deferred
Compensation to be credited for that year treated as though invested in shares
of the Company’s common stock, on a book entry account basis.  Such Deferred
Compensation shall be deemed to be used to purchase such shares on the date the
bonus would otherwise have been paid, based on the average of the high and low
trading prices of the stock on such day.  The number of shares credited to the
Executive’s account  under this subparagraph (5) shall be adjusted to reflect
any changes to the Company’s capital structure in the same manner as if shares
were actually issued to the Executive on the day the bonus would otherwise have
been paid.  The Company shall also credit the Executive’s account with
additional amounts equivalent to any

 

6

--------------------------------------------------------------------------------


 

and all dividends or distributions paid on its shares of common stock (on the
same basis as though such shares had been outstanding on the record date for
such dividend or distribution), with any such dividends or distributions deemed
invested in additional shares of the Company’s common stock based on the average
of the high and low trading prices of the stock on the day the dividend or
distribution is payable to shareholders of the Company.

 

(6)                                  Distribution of Deferred Compensation.  The
Deferred Compensation shall be paid on the Deferral Date by wire transfer to an
account designated by the Executive prior to the Deferral Date (or by transfer
of shares of common stock to the extent of the account referred to in
subparagraph (5)).

 

(c)                                  Other Benefits.  During the Employment
Period: (i) the Executive shall be entitled to participate in all incentive,
savings and retirement plans, practices, policies and programs of the Company to
at least the same extent as other senior executives of the Company, provided
that the Executive’s right to receive additional grants after the date hereof
under any long-term incentive plans shall be solely as specified in this
Employment Agreement; and (ii) the Executive and/or the Executive’s family, as
the case may be, shall be eligible for participation, and shall receive all
benefits under, all welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life insurance, group life
insurance, accidental death and travel accident insurance plans and programs) to
at least the same extent as other senior executives of the Company.

 

(d)                                 Expenses. During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by the Executive in carrying out the Executive’s duties under
this Employment Agreement, provided that the Executive complies with

 

7

--------------------------------------------------------------------------------


 

the generally applicable policies, practices and procedures of the Company for
submission of expense reports, receipts, or similar documentation of such
expenses.

 

(e)                                  Fringe Benefits and Air Travel.  During the
Employment Period, the Executive shall be entitled to fringe benefits and
perquisites in accordance with the most favorable plans, practices, programs and
policies of the Company as in effect at the time with respect to other senior
executives of the Company, including, without limitation, the use of an
automobile and payment of related expenses; and first-class travel
accommodations on all commercial carriers for travel related to the business of
the Company.  The Executive shall also be entitled to unrestricted, but not
exclusive, use of the Company’s aircraft (leased or owned); provided, however,
that if the Executive uses the Company’s aircraft for his personal purposes, he
shall incur the Federal, state and local income tax consequences for the value
of such usage, as determined in accordance with the Company’s cost determination
methodology applied to the Company’s senior executives with respect to their
personal use of the Company’s aircraft.

 

(f)                                    Office and Support Staff.  During the
Employment Period, the Executive shall be entitled to his current office at the
Company’s Beverly Hills Headquarters, and to secretarial and other assistance,
at least equal to the most favorable of such as provided with respect to other
senior executives of the Company.  Without limiting the generality of the
foregoing, during the Employment Period, the Executive shall at all times have a
personal secretary and a personal assistant.

 

(g)                                 Vacation.  During the Employment Period, the
Executive shall be entitled to four weeks of paid vacation annually.

 

8

--------------------------------------------------------------------------------


 

(h)                                 Stock Options:

 

(i)                                     Prior Option Grants.

 

1.                                       On December 31, 1998 (the “Incentive
Option Grant Date”), the Executive was granted, inter alia, non-statutory stock
options (the “Incentive Option”) under the Company’s 1996 Stock Incentive Plan,
as amended (the “Old Stock Plan”) covering 2,000,000 shares of the Company’s
common stock.  The exercise price of the shares subject to the Incentive Option
is $27.52676.  The Incentive Option is exercisable for 10 years except as
otherwise specifically provided in this Employment Agreement.  The Incentive
Option shall vest and become exercisable on the date that is 9 years and 9
months following the Incentive Option Grant Date if the Executive continues in
the employment of the Company through such date.  Notwithstanding the foregoing,
all shares subject to the Incentive Option shall vest and become exercisable
upon the occurrence of any of the following events (each of (A), (B) and (C)
below a “Triggering Event”):

 

(A)                              termination of the Executive’s employment by
the Company other than for Cause, as defined below;

 

(B)                                termination of the Executive’s employment
because of death or Disability;

 

(C)                                termination of employment by the Executive
for Good Reason, as defined below;

 

(D)                               retirement of the Executive on the Retirement
Date; or

 

(E)                                 a Change of Control, as defined in the Old
Stock Plan;

 

provided that if the Executive shall have materially breached the terms of the
covenants contained in Section 8 below (i) on or prior to the Triggering Event,
the Incentive Options shall not vest and become exercisable or (ii) after the
Triggering Event, any portion of such Incentive Option that shall

 

9

--------------------------------------------------------------------------------


 

have not been exercised shall cease to be exercisable; it being understood that
such vesting and exercisability are part of the consideration for the
Executive’s undertakings under Section 8.

 

2.                                       If a Triggering Event occurs, any
portion of the Incentive Option that has become vested on or before the date of
such Event (including without limitation, any portion that becomes exercisable
due to such Triggering Event) shall remain exercisable until December 30, 2008. 
All non-vested portions of the Incentive Option shall immediately terminate.

 

3.                                       The Executive may assign the right to
exercise the Incentive Option to his spouse, children, grandchildren, or parents
of a recipient, to trusts for the benefit of the Executive’s immediate family,
to a family partnership or limited liability company designated by the Executive
in which the Executive’s family members are the only partners or shareholders or
to an entity exempt from federal income tax under Section 501(c)(3) of the Code.

 

4.                                       The Incentive Option shall be subject
to the terms of the Old Stock Plan in all respects not described herein.

 

(ii)                                  New Option Grant.  In each year of the
Employment Period (but subject to the Executive’s continued employment through
the applicable grant date), the Executive shall be granted, at the same time
each year as grants are made generally to other executives, a stock option
covering 400,000 shares (each, a “New Option”) of the Company’s common stock
under the Company’s 2004 Equity Compensation Plan (the “New Stock Plan”).  The
exercise price of the shares subject to each New Option shall be the fair market
value of a share on the date of grant of such New Option (each, a “New Option
Grant Date”).  Each New Option shall become exercisable upon the earlier of (i)
the Retirement Date and (ii) the date on which a Triggering Event (including a
Change of Control, but as defined in the New Plan) occurs, but in either case
only if the Executive is

 

10

--------------------------------------------------------------------------------


 

continuously employed by the Company through the earlier of such dates.  Once
exercisable, each New Option shall remain exercisable until March 31, 2013;
provided, however, that any portion of each New Option that shall not have been
exercised shall cease to be exercisable on the date, if any, that the Executive
materially breaches his obligations under Section 8 below, it being recognized
that such vesting and exercisability are part of the consideration for the
Executive’s undertakings under Section 8.  The New Options shall be subject to
the terms of the New Stock Plan in all respects not described herein; provided,
however, that the provisions of subparagraph (i)(3) above shall also apply.

 

(iii)                               Performance Share Grant.  In each year of
the Employment Period (but subject to the Executive’s continued employment
through the applicable grant date), the Executive shall be granted, at the same
time each year as grants are made generally to other executives, performance
units (the “Performance Shares”) under the New Stock Plan that equate, at
“targeted performance,” to 140,000 shares of the Company’s common stock.  The
actual number of shares to be earned with respect to each such grant shall be
determined by the Compensation Committee of the Board based on the performance
goals established by the Compensation Committee with respect to performance
share grants to the Company’s other executive officers made at such time.  Each
grant of Performance Shares shall vest on the last day of the third year of the
relevant performance period (even if that date is after the Retirement Date)
provided that the Executive is employed until the Retirement Date.  In addition,
each grant of Performance Shares shall also vest upon the occurrence of a
Triggering Event (including a Change of Control, but as defined in the New Stock
Plan).  The Performance Shares shall be subject to the terms of the New Stock
Plan in all respects not described herein.

 

11

--------------------------------------------------------------------------------


 

(iv)                              Release of Restrictions on Prior Option
Shares.  Effective upon the execution of this Agreement and in consideration for
the Executive’s agreement to extend the Employment Period, the Company hereby
releases the Executive from the restrictions imposed pursuant to an agreement,
dated September 10, 2003, between the Company and the Executive on his ability
to resell certain shares of common stock acquired upon the exercise of the stock
options referenced in such agreement.

 

(i)                                     Supplemental Retirement Benefit.

 

(i)                                     Phantom Share Interest.  Pursuant to the
terms of this Employment Agreement, as in effect prior to the amendment and
restatement hereof, the Executive elected to convert his right to receive the
joint and survivor annuity provided thereunder into a phantom interest in the
equivalent value of the Company’s common stock, resulting in a credit to a book
entry account for the Executive of 700,000 of its common shares.  By reason of
such election, the Executive shall be entitled to receive a distribution, on the
Retirement Date, of 700,000 shares of common stock multiplied by his vested
percentage.  As of the date of this amendment and restatement of the Employment
Agreement, the Executive is 80% vested in such phantom interest.  The Executive
shall become fully vested in such interest on the earliest to occur of (i)
June 30, 2005, (ii) the date, if any, on which a Change of Control (as defined
below) occurs, and (iii) the date, if any, on which the Executive’s employment
is terminated by the Company other than for Cause or due to his death or
disability, or by the Executive for Good Reason; provided that no additional
vesting shall occur under subclause (i) or (ii) above unless the Executive is
continuously employed by the Company through the date referred to therein.  Such
distribution shall be made as soon as practicable after the Retirement Date (or
such later date(s) as the Executive shall elect at least 13 months prior to the

 

12

--------------------------------------------------------------------------------


 

Retirement Date but in no more than 10 annual installments); provided, however,
that if the final 20% portion of the phantom interest becomes vested after
December 31, 2004, the attributable distribution shall be made, irrespective of
any election by the Executive, on the later of (i) the last day of the Company’s
taxable year in which the Executive ceases to be a “covered employee,” within
the meaning of Section 162(m)(3) of the Code, and (ii) the date which is six
months and one day after the date on which the Executive’s employment terminated
(except that this subclause (ii) shall not apply if the Executive’s employment
with the Company terminates due to his death or “disability,” as defined in
Section 409A of the Code).  The number of shares credited to the Executive’s
account under this subparagraph shall be adjusted to reflect any changes to the
Company’s capital structure in the same manner as if shares were actually issued
to the Executive on March 9, 2000.  The Company shall also credit the
Executive’s account with additional amounts equivalent to any and all dividends
or distributions paid on its shares of common stock (on the same basis as though
such shares had been outstanding on the record date for such dividend or
distribution), with any such dividends or distributions deemed invested in
additional shares of the Company’s common stock based on the average of the high
and low trading prices of the stock on the day the dividend or distribution is
payable to shareholders of the Company.

 

(j)                                     Death Benefit and Life Insurance. 
During the Employment Period, the Executive shall be entitled to a
Company-provided death benefit in the following amounts:

 

Date of Death

 

Amount of Benefit

 

 

 

On or before June 30, 2001

 

$5.0 million

 

 

 

After June 30, 2001 and before July 1, 2002

 

$4.0 million

 

13

--------------------------------------------------------------------------------


 

After June 30, 2002 and before July 1, 2003

 

$3.0 million

 

 

 

After June 30, 2003 and before July 1, 2004

 

$2.0 million

 

 

 

After June 30, 2004 and before July 1, 2005

 

$1.0 million

 

The Company has purchased for the Executive a $10.0 million face amount, last to
die, variable life insurance policy on the lives of the Executive and the
Executive’s spouse (the “Supplemental Policy”).  In light of the prohibition of
loans to executive officers under the Sarbanes-Oxley Act of 2002 and the
uncertainty of its application to split-dollar life insurance arrangements, such
as the Supplemental Policy, the Company and the Executive agree to terminate the
Supplemental Policy and the provisions of this Section as in effect on March 9,
2000 (the “Split Dollar Arrangement”).  Under the Split Dollar Arrangement, the
Company retained an interest in the Supplemental Policy equal to the lesser of
the premiums the Company paid to the Supplemental Policy or the cash surrender
value of the Supplemental Policy.  The parties now agree that the Executive
shall take all actions necessary so as to permit the Company to withdraw from
the Supplemental Policy, by December 31, 2004, the maximum amount that may be
withdrawn from the Supplemental Policy without incurring any surrender charges
or terminating the Supplemental Policy and the Company shall take such
withdrawal no later than January 31, 2005.  The date on which the Company’s
withdrawal from the Supplemental Policy shall be effected shall hereinafter be
referred to as the “Withdrawal Date.”  As soon as practicable after the
Withdrawal Date, the Executive shall pay to the Company an amount equal to the
cash surrender value remaining in the Supplemental Policy as of the Withdrawal
Date.  The Split-Dollar Arrangement shall be terminated effective as of the
Withdrawal Date, with the effect that: (i) the Company shall release its
collateral interest in the cash

 

14

--------------------------------------------------------------------------------


 

surrender value of the Supplemental Policy, (ii) the Company shall have no
obligation to make any premium contributions to the Supplemental Policy, and
(iii) the Executive’s designated trust shall have an unfettered ownership
interest in the Supplemental Policy.

 

(k)                                  Consulting Fee, etc.  During the Consulting
Period, the Executive’s annual fee shall be $500,000, payable in quarterly
installments; provided, however, that the Company shall have the right, in its
sole discretion, at any time to pay the Executive the lump sum present value, as
reasonably determined by the Company, of the consulting fee or that portion
remaining due at the time of the payment.  The Executive shall not be entitled
to an annual bonus or any additional grants of long term incentive compensation
but shall be entitled to continued health benefits, or, at the Company’s sole
election, a tax equivalent bonus to enable the Executive to purchase such
benefits from the Company with the same after-tax cost to the Executive as in
effect for executives of the Company on any relevant date; provided, however,
that the right to health benefits shall cease at the time, if any, that the
Executive is eligible for reasonably comparable health benefits, as determined
by the Company, from any new employment, consulting or other business
arrangement.  However, except to the extent that the Executive otherwise
qualifies to receive any such benefit following his employment by reason of his
service to the Company as an employee prior to the commencement of the
Consulting Period, all other employee benefits, perquisites, automobile
allowances, use of the Company’s aircraft and fringe benefits as well as holiday
and vacation pay will cease on the Retirement Date.  During the Consulting
Period, the Executive will also be entitled to office space appropriate to the
Executive’s status as a consultant to the new CEO and the Board and to a
personal assistant of the Executive’s choosing.

 

15

--------------------------------------------------------------------------------


 

4.                                       Termination of Employment.

 

(a)                                  Death or Disability.  The Executive’s
employment and the Employment Period shall terminate automatically upon the
Executive’s death during the Employment Period.  The Company shall be entitled
to terminate the Executive’s employment because of the Executive’s Disability
during the Employment Period.  “Disability” means that (i) the Executive has
been unable, for a period of 180 consecutive business days, to perform the
Executive’s duties under this Employment Agreement, as a result of physical or
mental illness or injury, and (ii) a physician selected by the Company or its
insurers, and acceptable to the Executive or the Executive’s legal
representative, has determined that the Executive’s incapacity is total and
permanent.  The Executive agrees to reasonably cooperate with the Company in
order to obtain its physician’s evaluation of the Executive.  A termination of
the Executive’s employment by the Company for Disability shall be communicated
to the Executive by written notice, and shall be effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
unless the Executive returns to full-time performance of the Executive’s duties,
as determined by the Board, before the Disability Effective Date.

 

(b)                                 By the Company.

 

(i)                                     The Company may terminate the
Executive’s employment during the Employment Period for Cause or without Cause. 
“Cause” means:

 

(A)                              the willful and continued failure of the
Executive substantially to perform the Executive’s duties under this Employment
Agreement (other than as a result of physical or mental illness or injury),
after the Board delivers to the Executive a written demand for substantial
performance that specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive’s duties;

 

(B)                                illegal conduct or gross misconduct by the
Executive, in either case that is willful and results in material and
demonstrable damage to the business or reputation of the Company; or

 

16

--------------------------------------------------------------------------------


 

(C)                                a breach of the covenants or representations
contained in Section 8.

 

(ii)                                  A termination of the Executive’s
employment for Cause shall be effected in accordance with the following
procedures.  The Company shall give the Executive written notice (“Notice of
Termination for Cause”) of its intention to terminate the Executive’s employment
for Cause, setting forth in reasonable detail the specific conduct of the
Executive that it considers to constitute Cause and the specific provision(s) of
this Employment Agreement on which it relies, and stating the date, time and
place of the Special Board Meeting.  The “Special Board Meeting” means a meeting
of the Board called and held specifically for the purpose of considering the
Executive’s termination for Cause, that takes place not less than five and not
more than fifteen business days after the Executive receives the Notice of
Termination for Cause.  The Executive shall be given an opportunity, together
with counsel, to be heard at the Special Board Meeting.  The Executive’s
termination for Cause shall be effective when and if a resolution is duly
adopted at the Special Board Meeting, stating that, in the good faith opinion of
the Board, the Executive is guilty of the conduct described in the Notice of
Termination for Cause, and such conduct constitutes Cause under this Employment
Agreement.

 

(c)                                  Good Reason.

 

(i)                                     The Executive may terminate employment
for Good Reason or without Good Reason.  “Good Reason” means:

 

A.                                   the assignment to the Executive of any
duties inconsistent in any material respect (in any respect, following a Change
of Control) with paragraph (a) or, if applicable, (b) of Section 2 of this
Employment Agreement, or any other action by the Company that

 

17

--------------------------------------------------------------------------------


 

results in a material diminution in the Executive’s position or authority, duty,
titles, responsibilities, or reporting requirements other than an action that is
not taken in bad faith and is remedied by the Company within 30 days after
receipt of written notice thereof from the Executive; provided, however, that
the Executive acknowledges that the appointment of a President of the Company
and the transition of duties to that individual, consistent with his position,
shall not be treated as a diminution of the Executive’s duties for this purpose.

 

B.                                     Any material failure (any failure,
following a Change of Control) by the Company to comply with any provision of
Section 3 of this Employment Agreement, other than a failure that is not taken
in bad faith and is remedied by the Company within 30 days after receipt of
written notice thereof from the Executive;

 

C.                                     any requirement by the Company that the
Executive’s services be rendered primarily at a location or locations other than
that provided for in paragraph (d) of Section 2 of this Employment Agreement,
other than normal business travel;

 

D.                                    any purported termination of the
Executive’s employment by the Company for a reason or in a manner not expressly
permitted by this Employment Agreement; or

 

E.                                      any failure by the Company to comply
with paragraph (c) of Section 9 of this Employment Agreement.

 

In addition, following a Change of Control, a termination by the Executive for
any reason during the 30-day period immediately following the first anniversary
of the Change of Control shall be deemed to be a termination for Good Reason for
all purposes of this Employment Agreement.

 

(ii)                                  A termination of employment by the
Executive for Good Reason shall be effectuated by giving the Company written
notice (“Notice of Termination for Good

 

18

--------------------------------------------------------------------------------


 

Reason”) of the termination, setting forth in reasonable detail the specific
conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Employment Agreement on which the Executive relies.  A
termination of employment by the Executive for Good Reason shall be effective on
the fifth business day following the date when the Notice of Termination for
Good Reason is given, unless the notice sets forth a later date (which date
shall in no event be later than 30 days after the notice is given).

 

(iii)                               A termination of the Executive’s employment
by the Executive without Good Reason shall be effected by giving the Company at
least 10 business days’ advance written notice of the termination.

 

(d)                                 Date of Termination.  The “Date of
Termination” means the date of the Executive’s death, the Disability Effective
Date, the date the termination of the Executive’s employment by the Company for
Cause or by the Executive for Good Reason or without Good Reason, as the case
may be, is effective.

 

5.                                       Obligations of the Company upon
Termination.

 

(a)  By the Company Other Than for Cause, Death or Disability or By the
Executive for Good Reason.  If, during the Employment Period, the Company
terminates the Executive’s employment, other than for Cause or Disability or by
reason of the Executive’s death, or the Executive terminates employment for Good
Reason, the Company shall fulfill its obligations as to Base Salary under
Section 3(a) hereof for the balance of the Employment Period.  Fifty percent of
such amounts shall be consideration for the Executive’s undertaking not to
breach the terms of the covenants contained in Section 8 below.  The Company
shall also provide the Executive with all benefits due in accordance with the
terms of any applicable plans and programs of the Company and

 

19

--------------------------------------------------------------------------------


 

shall also pay to the Executive, in a lump sum in cash within 30 days after the
Date of Termination, the Executive’s accrued but unpaid cash compensation (the
“Accrued Obligations”), which shall equal the sum of (1) any portion of the
Executive’s Annual Base Salary through the Date of Termination that has not yet
been paid, (2) an amount representing the Annual Bonus for the year of
termination based on target, and multiplying that amount by a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 (the “Annual Bonus
Amount”); (3) the Deferred Compensation and any other compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) that has not yet been paid; and (4) any accrued but unpaid Annual
Bonuses and vacation pay; provided, however, that the Company’s obligation to
make any payments under this Section to the extent any such payment shall not
have accrued as of the day before the Date of Termination shall also be
conditioned upon the Executive’s execution, and non-revocation, of a written
release, substantially in the form attached hereto as Annex 1, (the “Release”),
of any and all claims against the Company and all related parties with respect
to all matters arising out of the Executive’s employment by the Company (other
than any entitlements under the terms of this Employment Agreement or under any
other plans or programs of the Company in which the Executive participated and
under which the Executive has accrued a benefit), or the termination thereof.

 

Notwithstanding the foregoing, in the event payment is due to the Executive
under this Section following a Change of Control, then conditioned upon the
Executive’s execution, and non-revocation, of the Release and the Executive not
breaching the terms of the covenants contained in Section 8 below, the
Executive, in lieu of the amounts specified in the first sentence above, shall
receive in a lump sum in cash within 30 days after the Date of Termination equal
to 3

 

20

--------------------------------------------------------------------------------


 

multiplied by the sum of the Executive’s Base Salary and the Annual bonus paid
to the Employee for the last full fiscal year (if any) ending during the
Employment Period or, if higher, the Annual Bonus paid to the Employee for the
last full fiscal year prior to the Change of Control.  Fifty percent of such
amount shall be consideration for the Executive’s undertaking not to breach the
terms of the covenants contained in Section 8 below.  In addition, the Executive
shall also be entitled in the case of the Deferred Compensation and any other
compensation previously deferred by the Executive, to a lump sum equal to all
amounts previously deferred (together with any accrued interest thereon) and not
yet paid by the Company, and any accrued vacation pay not yet paid by the
Company.  For the remainder of the Employment Period, or such longer period as
any plan, program, practice or policy may provide, the Company shall continue
benefits to the Employee and/or the Employee’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3 of this Employment Agreement if
the Employee’s employment had not been terminated, including health insurance
and life insurance, in accordance with the most favorable plans, practices,
programs or policies of the Company and its subsidiaries during the 90-day
period immediately preceding the date on which the Change of Control occurs or,
if more favorable to the Employee, as in effect at any time thereafter with
respect to other key employees and their families and for purposes of
eligibility for retiree benefits pursuant to such plans, practices, programs and
policies, the Employee shall be considered to have remained employed until the
end of the Employment Period and to have retired on the last day of such period.

 

(b)                                 Death or Disability.  If the Executive’s
employment is terminated by reason of the Executive’s death or Disability during
the Employment Period, the Company, in addition to fulfilling its obligations
under Section 3(a) hereof, shall pay the Accrued Obligations to

 

21

--------------------------------------------------------------------------------


 

the Executive or the Executive’s estate or legal representative, as applicable,
in a lump sum in cash within 30 days after the Date of Termination, and the
Company shall have no further obligations under this Employment Agreement other
than for any entitlements under the terms any other plans or programs of the
Company in which the Executive participated and under which the Executive has
accrued a benefit.

 

(c)                                  Cause; Other than for Good Reason.  If the
Executive’s employment is terminated by the Company for Cause during the
Employment Period, the Company shall pay the Executive the Annual Base Salary
through the Date of Termination, the amount of the Deferred compensation and any
other compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon), in each case to the extent not yet paid,
and the amount of any earned but unpaid Annual Bonuses and vacation pay, and the
Company shall have no further obligations under this Employment Agreement other
than for any entitlements under the terms any other plans or programs of the
Company in which the Executive participated and under which the Executive has
accrued a benefit.  If the Executive voluntarily terminates employment during
the Employment Period, other than for Good Reason, the Company shall pay the
Accrued Obligations to the Executive in a lump sum in cash within 30 days of the
Date of Termination, and the Company shall have no further obligations under
this Employment Agreement other than for any entitlements under the terms any
other plans or programs of the Company in which the Executive participated and
under which the Executive has accrued a benefit.

 

6.                                       Non-exclusivity of Rights.  Nothing in
this Employment Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies for which the Executive may

 

22

--------------------------------------------------------------------------------


 

qualify, nor, subject to Section 13, shall anything in this Employment Agreement
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies. 
Vested benefits and other amounts that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of, or any contract or
agreement with, the Company or any of its affiliated companies on or after the
Date of Termination shall be payable in accordance with such plan, policy,
practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Employment Agreement.

 

7.                                       No Mitigation.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Employment Agreement and such amounts shall not be reduced,
regardless of whether the Executive obtains other employment.

 

8.                                       Confidential Information;
Non-solicitation; Non-competition; No Conflict.  In exchange for the Company
agreeing to accelerated vesting and exercisability of the Incentive Option upon
any of the Triggering Events and the payment to the Executive of fifty percent
of his Base Salary under Section 3(a) hereof for the balance of the Employment
Period or fifty percent of the lump sum payment in lieu of Base Salary provided
under Section 5 in the event of Executive’s termination of employment following
a Change of Control, the Executive agrees as follows:

 

(a)                                  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data, customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software and financial information relating to the Company or any
of its affiliated companies and their respective businesses that the Executive
obtains during the

 

23

--------------------------------------------------------------------------------


 

Executive’s employment by the Company or any of its affiliated companies and
that is not public knowledge (other than as a result of the Executive’s
violation of this paragraph (a) of Section 8) (“Confidential Information”).  The
Executive shall not communicate, divulge or disseminate Confidential Information
at any time during or after the Executive’s employment with the Company, except
in the good faith performance of his duties hereunder, with the prior written
consent of the Company or as otherwise required by law or legal process.  In no
event shall an asserted violation of the provisions of this paragraph (a) of
Section 8 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Employment Agreement.

 

(b)                                 Until the later of (i) the end of the
Consulting Period or (ii) the second anniversary of the expiration or
termination of the Executive’s employment with the Company, the Executive will
not, except with the prior written consent of the Board, directly or indirectly,
own, manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any business or enterprise which is engaged in any business that is competitive
with any business or enterprise in which the Company is engaged at the Date of
Termination or expiration of the Employment Period.  In addition, the Executive
agrees that he will not, for a period of two years after the expiration or
termination of the Executive’s employment with the Company, without the prior
written consent of the Company, whether directly or indirectly, employ, whether
as an employee, officer, director, agent, consultant or independent contractor,
or solicit the employment of, any managerial or higher level person who is or at
any time during the previous twelve months was an employee, representative,
officer or director of the Company or any of its subsidiaries.

 

24

--------------------------------------------------------------------------------


 

(c)                                  The Executive represents to the Company
that neither his continuation of employment hereunder nor the performance of his
duties hereunder conflicts with any contractual commitment on his part to any
third party or violates or interferes with any rights of any third party.

 

(d)                                 The Executive acknowledges and agrees that
the restrictions contained in this Section are reasonable and necessary to
protect and preserve the legitimate interests, properties, goodwill and business
of the Company, that the Company would not have entered into this Employment
Agreement in the absence of such restrictions and that irreparable injury will
be suffered by the Company should the Executive breach any of those provisions. 
Executive represents and acknowledges that (i) the Executive has been advised by
the Company to consult Executive’s own legal counsel in respect of this
Employment Agreement, and (ii) that the Executive has had full opportunity,
prior to execution of this Employment Agreement, to review thoroughly this
Employment Agreement with the Executive’s counsel.  The Executive further
acknowledges and agrees that a breach of any of the restrictions in this
Section cannot be adequately compensated by monetary damages.  The Executive
agrees that the Executive’s right to the payments specified above in
consideration for his undertakings under this Section shall be forfeited, the
Executive’s right to exercise the Incentive Option and the New Options shall
cease and Company shall be entitled to preliminary and permanent injunctive
relief, without the necessity of proving actual damages, as well as an equitable
accounting of all earnings, profits and other benefits in the event of  any
violation of this Section, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled; provided,
however, that the foregoing remedies shall be conditioned upon the Company
providing the Executive with at least 30 days written notice of its good faith
belief that a violation of the Executive’s undertakings hereunder has occurred
and

 

25

--------------------------------------------------------------------------------


 

Executive failing to cease any such prohibited activity within 30 days after
such written notice is given.  In the event that any of the provisions of this
Section should ever be adjudicated to exceed the time, geographic, service, or
other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the extent of
the maximum time, geographic, service, or other limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law.  The Executive irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of this Section, including without limitation, any action commenced
by the Company for preliminary and permanent injunctive relief and other
equitable relief, may be brought in the United States District Court for the
District of Delaware, or if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in Wilmington,
Delaware, (ii) consents to the non-exclusive jurisdiction of any such court in
any such suit, action or proceeding, and (iii) waives any objection which the
Executive may have to the laying of venue of any such suit, action or proceeding
in any such court.  The Executive also irrevocably and unconditionally consents
to the service of any process, pleadings, notices or other papers in a manner
permitted by the notice provisions of Section 13 hereof.

 

9.                                       Successors.

 

(a)                                  This Employment Agreement is personal to
the Executive and, without the prior written consent of the Company, shall not
be assignable by the Executive otherwise than by will or the laws of descent and
distribution.  This Employment Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.

 

26

--------------------------------------------------------------------------------


 

(b)                                 This Employment Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and agree to perform this Employment Agreement in the same manner and
to the same extent that the Company would have been required to perform it if no
such succession had taken place.  As used in this Employment Agreement,
“Company” shall mean both the Company as defined above and any such successor
that assumes and agrees to perform this Employment Agreement, by operation of
law or otherwise.

 

10.                                 Change of Control.

 

(a)                                  For the purpose of this Employment
Agreement, a “Change of Control” shall mean:

 

(i)                                     The acquisition by any person, entity or
group, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding, for this purpose, (A) the
Company or its subsidiaries, (B) any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company or (C) Barron Hilton or the Conrad N. Hilton Fund, collectively the
“Hilton Interests”), of beneficial ownership, (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; provided, however, that notwithstanding the foregoing, a Change of
Control of the Company shall not

 

27

--------------------------------------------------------------------------------


 

be deemed to occur solely because any person acquires beneficial ownership of
more than 20% of such common stock or the voting securities of the Company as a
result of the acquisition of common stock or voting securities by the Company
which reduces the amount of common stock or voting securities; provided, that if
after such acquisition by the Company such person becomes the beneficial owner
of additional common stock or voting securities that increases the percentage of
common stock or voting securities beneficially owned by such person, a Change of
Control of the Company shall then occur; or

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board (as of the date hereof the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or

 

(iii)                               Approval by the stockholders of the Company
of (A) a reorganization, merger or consolidation, in each case, with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 60% of the combined voting

 

28

--------------------------------------------------------------------------------


 

power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or (B) a liquidation or dissolution of the Company or (C) the sale
of all or substantially all of the assets of the Company.

 

(b)                                 Anything in this Employment Agreement to the
contrary notwithstanding, in the event that it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Employment Agreement or otherwise (the “Payment”), would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code,  the
Executive shall be paid an additional amount (the “Gross-Up Payment”) such that
the net amount retained by the Executive after deduction of any excise tax
imposed under Section 4999 of the Code, and any federal, state and local income
and employment tax and excise tax imposed upon the Gross-Up Payment shall be
equal to the Payment.  For purposes of determining the amount of the Gross-Up
Payment, the Executive shall be deemed to pay federal income tax and employment
taxes at the highest marginal rate of federal income and employment taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the Termination Date, net of the
maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.

 

(c)                                  All determinations to be made under this
Section 10 shall be made by the Company’s independent public accountant
immediately prior to the Change of Control (the “Accounting Firm”), which firm
shall provide its determinations and any supporting calculations both to the
Company and the Executive within 10 days of the Termination Date.  Any such

 

29

--------------------------------------------------------------------------------


 

determination by the Accounting Firm shall be binding upon the Company and the
Executive.  Within five days after the Accounting Firm’s determination, the
Company shall pay (or cause to be paid) or distribute (or cause to be
distributed) to or for the benefit of the Executive such amounts as are then due
to the Executive under this Employment Agreement.

 

(d)                                 The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten business days after
the Executive knows of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim prior to the expiration of the thirty day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim,

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the company,

 

(iii)                               cooperate with the Company in good faith in
order to effectively contest such claim, and

 

30

--------------------------------------------------------------------------------


 

(iv)                              permit the Company to participate in any
proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, income tax or employment tax, including
interest and penalties, with respect thereto, imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this Section 10, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearing and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest  the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a termination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, however, that if the Company directs
the Executive to pay such claim and sue for a refund the Company shall advance
the amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax, income tax or employment tax, including interest or penalties with
respect thereto, imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and provided further that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount.  Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be

 

31

--------------------------------------------------------------------------------


 

payable hereunder and the Executive shall be entitled to settle or contest, as
the case may be, any other issue  raised by the Internal Revenue Service or any
other taxing authority.

 

(e)                                  If, after the receipt by the Executive of
an amount advanced by the Company pursuant to this Section, the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company’s complying with the requirements of
subsection (c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).  If,
after the receipt by the Executive of an amount advanced by the Company pursuant
to this Section, a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 

(f)                                    All of the fees and expenses of the
Accounting Firm in performing the determinations referred to in subsections (b)
and (c) above shall be borne solely by the Company.  The Company agrees to
indemnify and hold harmless the Accounting Firm of and from any and all claims,
damages and expenses resulting from or relating to its determinations pursuant
to subsections (b) and (c) above, except for claims, damages or expenses
resulting from the gross negligence or wilful misconduct of the Accounting Firm.

 

(g)                                 Following a Change of Control and for a
period of not less than three years after the Date of Termination, the Executive
be entitled to indemnification and, to the extent available on commercially
reasonable terms, insurance coverage therefor, with respect to the various

 

32

--------------------------------------------------------------------------------


 

liabilities as to which the Executive has been customarily indemnified prior to
the Change of Control.

 

11.                                 Arbitration.  The Company and the Executive
mutually consent to the resolution by arbitration, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, of all claims or controversies arising out of the
Executive’s employment (or its termination) that the Company may have against
the Executive or that the Executive may have against the Company or against its
officers, directors, shareholders, employees or agents in their capacity as such
other than a claim which is primarily for an injunction or other equitable
relief.  The Company and the Executive shall equally share the fees and costs of
the arbitrator, and each party shall bear its own costs in connection with any
arbitration, unless the Executive shall prevail in an arbitration proceeding as
to any material issue, in which case the Company shall reimburse the Executive
for all reasonable costs, expenses and fees incurred in connection with such
arbitration.

 

12.                                 Legal Fees.  The Company agrees to pay all
reasonable legal fees incurred by the Executive in connection with the
negotiation and preparation of this Employment Agreement.

 

13.                                 Miscellaneous.

 

(a)                                  This Employment Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
reference to principles of conflict of laws.  The captions of this Employment
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Employment Agreement may not be amended or modified except by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

33

--------------------------------------------------------------------------------


 

(b)                                 All notices and other communications under
this Employment Agreement shall be in writing and shall be given by hand to the
other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:

 

c/o Debevoise & Plimpton

875 Third Avenue

New York, NY 10022

Attention:  Lawrence Cagney

 

If to the Company:

 

9336 Civic Center Drive

Beverly Hills, CA 90210

 

Attention:  General Counsel

 

With a required copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA  19103-6993

Attention:  Robert J. Lichtenstein

 

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 13.   Notices and communications
shall be effective when actually received by the addressee.

 

(c)                                  The invalidity or unenforceability of any
provision of this Employment Agreement shall not affect the validity or
enforceability of any other provision of this Employment Agreement.  If any
provision of this Employment Agreement shall be held invalid or unenforceable in
part, the remaining portion of such provision, together with all other
provisions of this Employment Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any other provision of this
Employment Agreement, the Company may withhold from amounts payable under this
Employment Agreement all federal, state, local and foreign taxes that are
required to be withheld by applicable laws or regulations.

 

(e)                                  The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of, or to assert any right
under, this Employment Agreement (including, without limitation, the right of
the Executive to terminate employment for Good Reason pursuant to paragraph (c)
of Section 5 of this Employment Agreement) shall not be deemed to be a waiver of
such provision or right or of any other provision of or right under this
Employment Agreement.

 

(f)                                    This Employment Agreement may be executed
in several counterparts, each of which shall be deemed an original, and said
counterparts shall constitute but one and the same instrument.

 

14.                                 Prior Agreements.  This Employment Agreement
supersedes all prior agreements, except for the provisions of Section 14 of the
employment agreement between the Executive and the Company dated as of
December 31, 1998, until the rights under that Section have expired, and
otherwise sets forth the entire understanding among the parties hereto with
respect to the subject matter hereof.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
this Employment Agreement to be executed in its name on its behalf, all as of
the day and year first above written.

 

 

HILTON HOTELS CORPORATION

 

 

 

 

 

By

/s/ Madeleine A. Kleiner

 

/s/ Stephen F. Bollenbach

 

 

Stephen F. Bollenbach

 

36

--------------------------------------------------------------------------------